DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 and 12 and canceling claim 4 by the amendment submitted by the applicant(s) filed on 02/18/2021. Claims 1 – 3 and 5 – 12 are pending in this application.

Allowable Subject Matter
Claims 1 – 3 and 5 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a laser device structure including the specific structure limitation of: there further being provided at a second lateral side of the PCSEL element a second reflector arranged to reflect back into the PCSEL element at least a portion of light travelling out of the PCSEL element through the second lateral side of the PCSEL element, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claim 12 recites a method for operating a laser device structure including the specific structure limitation of: there further being provided at a second lateral side of the PCSEL element a second reflector arranged to reflect back into the PCSEL element at least a portion of light travelling out of the PCSEL element through the second lateral side of the PCSEL element, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828